      Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,

                      Plaintiff,                    21 Civ. 5857 (JPC)

            -v-                                      1) TEMPORARY
                                                RESTRAINING ORDER; 2)
AOYATEX CO., LTD., BAODING MI XIAOMEI             ORDER RESTRAINING
TRADING        CO.,    LTD.,    CHANGSHU       MERCHANT STOREFRONTS
JINGUANWANG CLOTHING CO., LTD.,                AND DEFENDANTS’ ASSETS
CHANGSHU YUN AO TEXTILES CO., LTD.,              WITH THE FINANCIAL
DONGGUAN QIDE QUWAN TRADE CO., LTD.,          INSTITUTIONS; 3) ORDER TO
DONGGUAN WOODFIELD BABY PRODUCTS                  SHOW CAUSE WHY A
COMPANY       LIMITED,    FOSHAN     CAIJIE    PRELIMINARY INJUNCTION
TECHNOLOGY CO.,LTD, HANGZHOU D&D                 SHOULD NOT ISSUE; 4)
IMPORT AND EXPORT CO., LTD., HENAN               ORDER AUTHORIZING
RAINCOMING       IMPORT      AND    EXPORT          BIFURCATED AND
TRADING CO., LTD., JINHUA DARREN              ALTERNATIVE SERVICE; AND
TRADING CO., LTD., JINHUA HAIRONG               5) ORDER AUTHORIZING
IMPORT AND EXPORT CO., LTD., MARKET             EXPEDITED DISCOVERY
UNION     CO.,   LTD.,   NANJING     UNICO
INTERNATIONAL       TRADE      CO.,   LTD.,
NANTONG OPERA IMP.& EXP. CO., LTD.,               FILED UNDER SEAL
NINGBO CHAMPS IMPORT & EXPORT CO.,
LTD., NINGBO MIGU CULTURE MEDIA CO.,
LTD., NINGBO PINBANG TEXTILE CO., LTD.,
NINGBO YOUKI UNITE IMP& EXP CO., LTD.,
PEACEFUL (GUANGZHOU) IMPORT AND
EXPORT CO., LTD., PINGYANG RUIQIANG
HOME APPLIANCES FACTORY, QUANZHOU
SANYOU OUTDOOR PRODUCTS CO., LTD.,
SHANGHAI        HOLLEY     INTERNATIONAL
TRADING CO., LTD., SHANGHAI KEDI TOYS
CO., LTD., SHANGHAI SWANY TEXTILE INC.,
SHANGHAI ZHIZHI IMPORT AND EXPORT CO.,
LTD., SHANTOU DACHUANG ELECTRONIC
COMMERCE CO., LTD., SHAOXING KEQIAO
BOYI TRADING CO., LTD., SHENZHEN
ANJIYOUPIN CO., LTD., SHENZHEN FEALINK
TECHNOLOGY        CO.,   LTD.,   SHENZHEN
HAIZHEN JINYUAN TRADING LIMITED,
SUZHOU LONGFINE TEXTILES TECHNOLOGY
LTD., TONGLU MEILUN E-COMMERCE CO. ,
LTD., WENZHOU HAILIANYAN ELECTRONIC
COMMERCE CO.,LTD., WUXI RUIMANTING
INTERNATIONAL TRADE CO., LTD., XIAMEN
NATRUAL PACKING INDUSTRIAL LTD,
XIAMEN XIANGBINLI TRADE CO., LTD.,
     Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 2 of 21

YANGZHOU GUAN YUE HOUSEWARE CO.,
LTD., YANGZHOU HOME KA CRAFTS LTD.,
YANGZHOU        JINTUO    ARTS-CRAFTS
PRODUCTS CO., LTD., YANGZHOU LESHANG
TOYS CO., LTD., YANGZHOU YURUI
HOUSEHOLD      PRODUCTS    CO.,  LTD.,
YANGZHOU ZHONGXI PLUSH TOYS GIFT CO.,
LTD., YIWU MUCHUANG CRAFTS CO., LTD.,
YIWU NIULUO TRADE FIRM, YIWU QIXIAO
COMMERCE CO., LTD. and YIWU ROEWE
CRAFTS CO., LTD.,

                    Defendants.
 Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 3 of 21

                               GLOSSARY

Term                   Definition
Plaintiff or Allstar   Allstar Marketing Group, LLC
Defendants             Aoyatex Co., Ltd., Baoding Mi Xiaomei Trading Co.,
                       Ltd., Changshu Jinguanwang Clothing Co., Ltd.,
                       Changshu Yun Ao Textiles Co., Ltd., Dongguan Qide
                       Quwan Trade Co., Ltd., Dongguan Woodfield Baby
                       Products Company Limited, Foshan Caijie Technology
                       Co.,Ltd, Hangzhou D&D Import And Export Co., Ltd.,
                       Henan Raincoming Import And Export Trading Co.,
                       Ltd., Jinhua Darren Trading Co., Ltd., Jinhua Hairong
                       Import And Export Co., Ltd., Market Union Co., Ltd.,
                       Nanjing Unico International Trade Co., Ltd., Nantong
                       Opera Imp.& Exp. Co., Ltd., Ningbo Champs Import &
                       Export Co., Ltd., Ningbo Migu Culture Media Co., Ltd.,
                       Ningbo Pinbang Textile Co., Ltd., Ningbo Youki Unite
                       Imp& Exp Co., Ltd., Peaceful (guangzhou) Import And
                       Export Co., Ltd., Pingyang Ruiqiang Home Appliances
                       Factory, Quanzhou Sanyou Outdoor Products Co., Ltd.,
                       Shanghai Holley International Trading Co., Ltd.,
                       Shanghai Kedi Toys Co., Ltd., Shanghai Swany Textile
                       Inc., Shanghai Zhizhi Import And Export Co., Ltd.,
                       Shantou Dachuang Electronic Commerce Co., Ltd.,
                       Shaoxing Keqiao Boyi Trading Co., Ltd., Shenzhen
                       Anjiyoupin Co., Ltd., Shenzhen Fealink Technology
                       Co., Ltd., Shenzhen Haizhen Jinyuan Trading Limited,
                       Suzhou Longfine Textiles Technology Ltd., Tonglu
                       Meilun E-Commerce Co. , Ltd., Wenzhou Hailianyan
                       Electronic Commerce Co.,Ltd., Wuxi Ruimanting
                       International Trade Co., Ltd., Xiamen Natrual Packing
                       Industrial Ltd, Xiamen Xiangbinli Trade Co., Ltd.,
                       Yangzhou Guan Yue Houseware Co., Ltd., Yangzhou
                       Home Ka Crafts Ltd., Yangzhou Jintuo Arts-Crafts
                       Products Co., Ltd., Yangzhou Leshang Toys Co., Ltd.,
                       Yangzhou Yurui Household Products Co., Ltd.,
                       Yangzhou Zhongxi Plush Toys Gift Co., Ltd., Yiwu
                       Muchuang Crafts Co., Ltd., Yiwu Niuluo Trade Firm,
                       Yiwu Qixiao Commerce Co., Ltd., and Yiwu Roewe
                       Crafts Co., Ltd.
Jay At Play            Jay At Play International Hong Kong Limited d/b/a Jay At
                       Play
Alibaba                Alibaba.com, an online marketplace platform that allows
                       manufacturers, wholesalers and other third-party
                       merchants, like Defendants, to advertise, offer for sale,
                       sell, distribute and ship their wholesale and retail
                       products originating from China directly to consumers
                       across the world and specifically to consumers residing
                       in the U.S., including New York
                                     i
 Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 4 of 21

Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, New York
                     10016
Complaint            Plaintiff’s Complaint
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets (as
                     defined infra) with the Financial Institutions (as defined
                     infra); 3) an order to show cause why a preliminary
                     injunction should not issue; 4) an order authorizing
                     bifurcated and alternative service; and 5) an order
                     authorizing expedited discovery
De Marco Declaration Declaration of Jennifer De Marco in Support of
                     Plaintiff’s Application
Futterman            Declaration of Danielle S. Futterman in Support of
Declaration          Plaintiff’s Application
Happy Nappers        U.S. Trademark Registration Nos.: 6,102,208 for
Marks                “HAPPY NAPPERS” for goods in Class 20 and 24; and
                     3,998,335 for “HAPPY NAPPERS” for goods in Class 28
Happy Nappers        U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak
Works                the Shark; VA 2-227-789 covering Arianna the White
                     Unicorn; VA 2-227-807 covering Duncan the Dragon; VA
                     2-227-808 covering Lilly the Lady Bug; VA 2-227-810
                     covering Monique the Pink Unicorn; VA 2-227-816
                     covering Kodiak the Grey Husky; VA 2-227-818 covering
                     Dusty the Yellow Dog; and VA 2-227-820 covering
                     Charlotte the Pink Kitty
Happy Nappers        A pillow toy that when unzipped, expands into a sleep sack
Products
The Counterfeit      Products bearing or used in connection with the Happy
Products             Nappers Marks and/or Happy Nappers Works, and/or
                     products in packaging and/or containing labels and/or
                     hang tags bearing the Happy Nappers Marks and/or
                     Happy Nappers Works, and/or bearing or used in
                     connection with marks and/or artwork that are
                     confusingly or substantially similar to the Happy
                     Nappers Marks and/or Happy Nappers Works and/or
                     products that are identical or confusingly or substantially
                     similar to the Happy Nappers Products
Infringing Listings  Defendants’ alleged listings for the Counterfeit Products
User Accounts        Any and all websites and any and all accounts with
                     online marketplace platforms such as Alibaba, as well as
                     any and all as yet undiscovered accounts with additional
                     online marketplace platforms held by or associated with
                     Defendants, their respective officers, employees, agents,
                     servants and all persons in active concert or participation
                     with any of them
Merchant Storefronts Any and all User Accounts through which Defendants,
                     their respective officers, employees, agents, servants and
                                       ii
 Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 5 of 21

                        all persons in active concert or participation with any of
                        them operate storefronts allegedly to manufacture,
                        import, export, advertise, market, promote, distribute,
                        display, offer for sale, sell and/or otherwise deal in the
                        Counterfeit Products, which are held by or associated
                        with Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants’ Assets      Any and all money, securities or other property or assets
                        of Defendants (whether said assets are located in the
                        U.S. or abroad)
Defendants’ Financial   Any and all financial accounts associated with or utilized
Accounts                by any Defendants or any Defendants’ User Accounts or
                        Merchant Storefront(s) (whether said account is located
                        in the U.S. or abroad)
The Financial           Any banks, financial institutions, credit card companies
Institutions            and payment processing agencies, such as PayPal Inc.
                        (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                        Group d/b/a Alibaba.com payment services (e.g.,
                        Alipay.com Co., Ltd., Ant Financial Services Group),
                        PingPong Global Solutions, Inc. (“PingPong”) and other
                        companies or agencies that engage in the processing or
                        transfer of money and/or real or personal property of
                        Defendants
Third Party Service     Online marketplace platforms, including, without
Providers               limitation, those owned and operated, directly or
                        indirectly by Alibaba, as well as any and all as yet
                        undiscovered online marketplace platforms and/or
                        entities through which Defendants, their respective
                        officers, employees, agents, servants and all persons in
                        active concert or participation with any of them
                        manufacture, import, export, advertise, market, promote,
                        distribute, offer for sale, sell and/or otherwise deal in
                        Counterfeit Products which are hereinafter identified as
                        a result of any order entered in this action, or otherwise




                                      iii
           Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 6 of 21



JOHN P. CRONAN, United States District Judge:

       The Court has considered Plaintiff’s ex parte application for the following: 1) a temporary

restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction should not issue; 4)

an order authorizing bifurcated and alternative service; and 5) an order authorizing expedited

discovery against Defendants, the Third Party Service Providers, and the Financial Institutions in

light of Defendants’ alleged intentional and willful offerings for sale and/or sales of the Counterfeit

Products.1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants’ Merchant Storefronts and the allegedly Infringing Listings. Having reviewed the

Application, including the Declarations of Jennifer De Marco and Danielle S. Futterman and

exhibits attached thereto, the Court makes the following findings of fact and conclusions of law,

and orders the following relief.

                             Factual Findings and Conclusions of Law

       1.      Plaintiff is a developer, producer, marketer, and distributor of consumer products

that Plaintiff promotes and sells throughout the United States and the world through major retailers

and well-known mass retail outlets, including, but not limited to Wal-Mart, Target, and Bed Bath

& Beyond, as well as through its retail customers’ websites and a network of international

distributors, among other channels of trade.

       2.      One of Plaintiff’s products is Happy Nappers, a pillow toy that when unzipped,

expands into a sleep sack.

       3.      The Happy Nappers Products generally retail for between $39.99 and $120.99.




       1
        Where a defined term is referenced herein and not defined herein, the defined term should
be understood as it is defined in the Glossary.
                                                1
          Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 7 of 21

        4.         Plaintiff was granted the exclusive license to use the Happy Nappers Marks from Jay

At Play International Hong Kong Limited d/b/a Jay At Play, including U.S. Trademark Registration

Nos.: 6,102,208 for “HAPPY NAPPERS” for goods in Class 20 and 24; and 3,998,335 for “HAPPY

NAPPERS” for goods in Class 28.

        5.         The Happy Nappers Marks are currently in use in commerce in connection with the

Happy Nappers Products.

        6.         In addition, Plaintiff was granted the exclusive license to use the Happy Nappers

Works from Jay At Play, including U.S. Copyright Registration Nos.: VA 2-227-806 covering Shak

the Shark; VA 2-227-789 covering Arianna the White Unicorn; VA 2-227-807 covering Duncan the

Dragon; VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-810 covering Monique the Pink

Unicorn; VA 2-227-816 covering Kodiak the Grey Husky; VA 2-227-818 covering Dusty the Yellow

Dog; and VA 2-227-820 covering Charlotte the Pink Kitty.

        7.         Plaintiff has provided evidence that Defendants are manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, and offering for sale the

Counterfeit Product through Defendants’ User Accounts and Merchant Storefronts with Alibaba

(see Schedule A for links to Defendants’ Merchant Storefronts and the Infringing Listings).

        8.         Alibaba is an online marketplace and e-commerce platform that allows

manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for

sale and/or sell and ship their retail products originating from China, among other locations,

directly to consumers worldwide and specifically to consumers residing in the U.S., including New

York.

        9.         Plaintiff has provided evidence that Defendants are not, nor have they ever been,

authorized distributors or licensees of the Happy Nappers Products.

        10.        Plaintiff is likely to prevail on its Lanham Act, copyright and related common law

claims at trial.

                                                    2
         Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 8 of 21

       11.     As a result of the evidence of Defendants’ infringements, Plaintiff, as well as

consumers, are likely to suffer immediate and irreparable losses, damages and injuries, unless

Plaintiff’s Application for ex parte relief is granted, for the following reasons:

         a. Plaintiff has presented evidence that Defendants have offered for sale and sold the

             Counterfeit Products, which infringe the Happy Nappers Works and/or Happy

             Nappers Marks;

         b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

             marketplace; that consumers may be misled, confused and disappointed by the quality

             of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

             goodwill; and that Plaintiff may suffer loss of sales for its Happy Nappers Products;

             and

         c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this

             Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

             otherwise dispose of or deal with the Counterfeit Products or other goods that infringe

             the Happy Nappers Works and/or Happy Nappers Marks, the means of obtaining or

             manufacturing such Counterfeit Products, and records relating thereto that are in their

             possession or under their control; (ii) inform their suppliers and others of Plaintiff’s

             claims with the result being that those suppliers and others may also secret, conceal,

             sell-off or otherwise dispose of the Counterfeit Products or other goods infringing the

             Happy Nappers Works and/or Happy Nappers Marks, the means of obtaining or

             manufacturing such Counterfeit Products, and records relating thereto that are in their

             possession or under their control; (iii) secret, conceal, transfer or otherwise dispose

             of their ill-gotten proceeds from its sales of the Counterfeit Products or other goods

             infringing the Happy Nappers Works and/or Happy Nappers Marks and records

             relating thereto that are in their possession or under their control; and/or (iv) open

                                                  3
         Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 9 of 21

             new User Accounts and Merchant Storefronts under new or different names and

             continue to offer for sale and sell the Counterfeit Products with little to no

             consequence.

       12.     The balance of potential harm to Defendants of being prevented from continuing to

profit from their allegedly illegal and infringing activities if a temporary restraining order is issued

is far outweighed by the potential harm to Plaintiff, its business, and the goodwill and reputation

built up in and associated with the Happy Nappers Works and/or Happy Nappers Marks if a

temporary restraining order is not issued.

       13.     Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff’s interests in its Happy Nappers Works and/or Happy Nappers Marks, and to protect the

public from being deceived and defrauded by Defendants’ passing off of substandard and

counterfeit products as Happy Nappers Products.

       14.     Plaintiff has not publicized its request for a temporary restraining order in any way.

       15.     Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

       16.     If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of the Counterfeit

Products or other goods infringing the Happy Nappers Works and/or Happy Nappers Marks.

Therefore, good cause exists for granting Plaintiff’s request for an asset restraining order. It

typically takes the Financial Institutions a minimum of five (5) days after service of the Order to

locate, attach and freeze Defendants’ Assets and/or Defendants’ Financial Accounts and it is

anticipated that it will take Alibaba a minimum of five (5) days to freeze Defendants’ Merchant

Storefronts. As such, the Court allows enough time for Plaintiff to serve the Financial Institutions

and Alibaba with this Order, and for the Financial Institutions and Alibaba to comply with the



                                                   4
          Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 10 of 21

Paragraphs I(B)(1) through I(B)(2) and I(C)(1) of this Order, respectively, before requiring service

on Defendants.

          17.      Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of the Counterfeit Products. Therefore,

Plaintiff has good cause to be granted expedited discovery.


                                                  Order
          Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby granted as follows:

                                    I. Temporary Restraining Order
A.        IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are

hereby restrained and enjoined from engaging in any of the following acts or omissions for

fourteen (14) days from the date of this order, and for such further period as may be provided by

order of the Court:

     1)         manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

                displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

                Products, or any other products bearing the Happy Nappers Works and/or Happy

                Nappers Marks and/or marks and/or artwork that are confusingly and/or substantially

                similar to, identical to and constitute a counterfeiting or infringement of the Happy

                Nappers Works and/or Happy Nappers Marks;

     2)         directly or indirectly infringing in any manner Plaintiff’s Happy Nappers Works and/or

                Happy Nappers Marks;




                                                    5
     Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 11 of 21

3)     using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Happy

       Nappers Works and Happy Nappers Marks, to identify any goods or service not

       authorized by Plaintiff;

4)     using Plaintiff’s Happy Nappers Works and/or Happy Nappers Marks and/or any other

       marks that are confusingly similar to the Happy Nappers Marks and/or any other

       artwork that is substantially similar to the Happy Nappers Works, on or in connection

       with Defendants’ manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, offering for sale, selling and/or otherwise dealing in the

       Counterfeit Products;

5)     using any false designation of origin or false description, or engaging in any action

       which is likely to cause confusion, cause mistake and/or to deceive members of the

       trade and/or the public as to the affiliation, connection or association of any product

       manufactured, imported, exported, advertised, marketed, promoted, distributed,

       displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

6)     secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) the Counterfeit Products and/or (ii) any computer

       files, data, business records, documents or any other records or evidence relating to

       their User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

       importation, exportation, advertising, marketing, promotion, distribution, display,

       offering for sale and/or sale of the Counterfeit Products;

7)     effecting assignments or transfers, forming new entities or associations, or creating

       and/or utilizing any other platform, User Account, Merchant Storefront or any other

                                             6
          Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 12 of 21

                means of importation, exportation, advertising, marketing, promotion, distribution,

                display, offering for sale and/or sale of the Counterfeit Products for the purposes of

                circumventing or otherwise avoiding the prohibitions set forth in this Order; and

     8)         knowingly instructing any other person or business entity to engage in any of the

                activities referred to in Subparagraphs I(A)(1) through I(A)(7) above and I(B)(1)

                through I(B)(2) and I(C)(1) below.

B.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that Alibaba and the

Financial Institutions are hereby restrained and enjoined from engaging in any of the following

acts or omissions for fourteen (14) days from the date of this order, and for such further period as

may be provided by order of this Court:

     1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

          Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this

          Court;

     2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

          of and/or dealing with any computer files, data, business records, documents or any other

          records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

          and

     3) knowingly instructing, aiding or abetting any person or business entity in engaging in any

          of the activities referred to in Subparagraphs I(A)(I) through I(A)(7) and I(B)(1) through

          I(B)(2) above and I(C)(1) below.

C.        IT IS FURHTER ORDERED, as sufficient cause has been shown, that Alibaba is hereby

restrained and enjoined from engaging in any of the following acts or omissions for fourteen (14)

days from the date of this order, and for such further period as may be provided by order of this

Court:



                                                     7
         Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 13 of 21

     1) within five (5) days after receipt of service of this Order, providing services to Defendants,

        Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without

        limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;

        and

     2) knowingly instructing, aiding, or abetting any other person or business entity in engaging

        in any of the activities referred to in Subparagraphs I(A)(1) through I(A)(4), I(B)(1)

        through I(B)(2) and I(C)(1) above.

                        II. Order to Show Cause Why a Preliminary Injunction
                                Should Not Issue and Order of Notice

A.      Defendants are FURTHER ORDERED to show cause before this Court in Courtroom 12D

of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York

on July 26, 2021 at 9:00 a.m., why a preliminary injunction, pursuant to Federal Rule of Civil

Procedure 65(a), should not issue.

B.      IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with

the Court and served on Plaintiff’s counsel by delivering copies thereof to the office of Epstein

Drangel LLP at 60 East 42nd Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel on

or before July 21, 2021. Plaintiff shall file any Reply papers on or before July 23, 2021.

C.      IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear

at the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

preliminary injunction against them pursuant to Federal Rule of Civil Procedure 65, which may

take effect immediately upon the expiration of this Order, and may extend throughout the length

of the litigation under the same terms and conditions set forth in this Order.

                                       III. Asset Restraining Order
A.      IT IS FURTHER ORDERED pursuant to Federal Rules of Civil Procedure 64 and 65 and

N.Y. C.P.L.R. § 6201 and this Court’s inherent equitable power to issue provisional remedies

ancillary to its authority to provide final equitable relief, as sufficient cause has been shown, that
                                                   8
          Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 14 of 21

within five (5) days of receipt of service of this Order, the Financial Institutions shall locate and

attach Defendants’ Financial Accounts and shall provide written confirmation of such attachment

to Plaintiff’s counsel.

          IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
A.        IT IS FURTHER ORDERED pursuant to Federal Rule of Civil Procedure 4(f)(3), as

sufficient cause has been shown, that service may be made on, and shall be deemed effective as to

Defendants if it is completed by the following means:

     1)      delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

             (ii) a link to a secure website (including NutStore, a large mail link created through

             Rmail.com and via website publication through a specific page dedicated to this

             Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

             able to download PDF copies of this Order together with the Summons and Complaint,

             and all papers filed in support of Plaintiff’s Application seeking this Order to

             Defendants’ e-mail addresses to be determined after having been identified by Alibaba

             pursuant to Paragraph V(C); or

     2)      delivery of a message to Defendants through the same means that Plaintiff’s agents

             have previously communicated with Defendants, namely the system for

             communications established by the Third Party Service Providers on their respective

             platforms, notifying Defendants that an action has been filed against them in this Court

             and providing a link to a secure website (such as NutStore or a large mail link created

             through Rmail.com) where each Defendant will be able to download PDF copies of

             this Order together with the Summons and Complaint, and all papers filed in support

             of Plaintiff’s Application seeking this Order.

B.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative

service by electronic means ordered herein shall be deemed effective as to Defendants, the Third

                                                  9
         Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 15 of 21

Party Service Providers including Alibaba, and the Financial Institutions through the pendency of

this action.

C.      IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative

service by electronic means ordered herein shall be made within three (3) days of the Financial

Institutions’ and Alibaba’s compliance with Paragraphs III(A) and V(C) of this Order.

D.      IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the

Court shall issue a single original summons directed to all Defendants as listed in an attachment

to the summons that will apply to all Defendants.

E.      IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be

made and shall be deemed effective as to the following if it is completed by the below means:

     1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

        Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal

        Specialist at EEOMALegalSpecialist@paypal.com;

     2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where AliPay.com

        Co., Ltd., Ant Financial Services will be able to download a PDF copy of this Order via

        electronic mail Mr. Di Zhang, Member of the Legal & Compliance Department – IP, at

        di.zd@alipay.com;

     3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Alibaba

        will be able to download a PDF copy of this Order via electronic mail to Ms. Rachel Wang,

        Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com and Ms. Yujuan He,

        Paralegal, Alibaba Group at chloe.he@alibaba-inc.com;

     4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

        Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

        Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

        Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

                                                  10
         Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 16 of 21

     5) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

        Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

        to legal@pingpongx.com.

                               V. Order Authorizing Expedited Discovery
A.      IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

     1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

        upon Plaintiff’s counsel a written report under oath providing:

            a. their true name and physical address;

            b. the name and location and URL of any and all websites that Defendants own and/or

                operate and the name, location, account numbers and URL for any and all User

                Accounts and Merchant Storefronts on any Third Party Service Provider platform

                that Defendants own and/or operate;

            c. the complete sales records for any and all sales of the Counterfeit Products,

                including but not limited to number of units sold, the price per unit, total gross

                revenues received (in U.S. dollars) and the dates thereof;

            d. the account details for any and all of Defendants’ Financial Accounts, including,

                but not limited to, the account numbers and current account balances; and

            e. the steps taken by each Defendant, or other person served to comply with Section

                I, above.

     2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

        Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

        Eastern Districts of New York and Defendants who are served with this Order shall provide

        written responses under oath to such interrogatories within fourteen (14) days of service to

        Plaintiff’s counsel.



                                                 11
           Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 17 of 21

     3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

          and 34, and Defendants who are served with this Order and the requests for the production

          of documents shall produce all documents responsive to such requests within fourteen (14)

          days of service to Plaintiff’s counsel.

B.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days

of receipt of service of this Order the Financial Institutions shall identify any and all of Defendants’

Financial Accounts, and provide Plaintiff’s counsel with a summary report containing account

details for any and all such accounts, which shall include, at a minimum, identifying information

for Defendants, including contact information for Defendants (including, but not limited to,

mailing addresses and e-mail addresses), account numbers and account balances for any and all of

Defendants’ Financial Accounts and confirmation of said compliance with this Order.

C.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days

of receipt of service of this Order, Alibaba and any other Third Party Service Providers shall

identify any and all of Defendants’ User Accounts and Merchant Storefronts, and provide

Plaintiff’s counsel with a summary report containing account details for any and all User Accounts

and Merchant Storefronts, which shall include, at a minimum, identifying information for

Defendants and Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact

information for Defendants (including, but not limited to, mailing addresses and e-mail addresses)

and confirmation of said compliance with this Order.

D.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

     1)      Within fourteen (14) days of receiving actual notice of this Order, all Financial

             Institutions who are served with this Order shall provide Plaintiff’s counsel all

             documents and records in their possession, custody or control (whether located in the

             U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

             but not limited to, documents and records relating to:

                                                    12
          Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 18 of 21

             a. account numbers;

             b. current account balances;

             c. any and all identifying information for Defendants, Defendants’ User Accounts and

                Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

                and contact information;

             d. any and all account opening documents and records, including, but not limited to,

                account applications, signature cards, identification documents and if a business

                entity, any and all business documents provided for the opening of each and every

                of Defendants’ Financial Accounts;

             e. any and all deposits and withdrawals during the previous year from each and every

                one of Defendants’ Financial Accounts and any and all supporting documentation,

                including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

                account statements; and

             f. any and all wire transfers into each and every one of Defendants’ Financial

                Accounts during the previous year, including, but not limited to, documents

                sufficient to show the identity of the destination of the transferred funds, the identity

                of the beneficiary’s bank and the beneficiary’s account number.

E.        IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

     1)      Within fourteen (14) days of receipt of service of this Order, the Third Party Service

             Providers shall provide to Plaintiff’s counsel all documents and records in its

             possession, custody or control (whether located in the U.S. or abroad) relating to

             Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

             limited to, documents and records relating to:

             a. any and all User Accounts and Defendants’ Merchant Storefronts and account

                details, including, without limitation, identifying information and account numbers

                                                   13
        Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 19 of 21

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers that were not previously provided pursuant to Paragraph V(C);

           b. the identities, location and contact information, including any and all e-mail

               addresses of Defendants that were not previously provided pursuant to Paragraph

               V(C);

           c. the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

           d. Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of the

               Counterfeit Products, or any other products bearing the Happy Nappers Marks

               and/or Happy Nappers Works and/or marks and/or artwork that are confusingly

               and/or substantially similar to, identical to and constitute an infringement of the

               Happy Nappers Marks and/or Happy Nappers Works.

                                          VI. Security Bond

A.     IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of five

thousand Dollars ($5,000) with the Court which amount is determined adequate for the payment

of any damages any person may be entitled to recover as a result of an improper or wrongful

restraint ordered hereunder.


                                               14
        Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 20 of 21

                                         VII. Sealing Order

A.     IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and

Plaintiff’s ex parte Application and the Declarations of Jennifer De Marco and Danielle S.

Futterman in support thereof and exhibits attached thereto and this Order shall remain sealed until

the Financial Institutions and Alibaba comply with Paragraphs I(B)-(C), III(A) and V(C) of this

Order, but no later than July 20, 2021 absent further order of the Court.


     SO ORDERED.

Signed this 12th day of July, 2021, at 6:30 p.m.


                                                                ____________________________
                                                                      JOHN P. CRONAN
                                                                   United States District Judge




                                                   15
                                                                         SCHEDULE A
                                              Case 1:21-cv-05857-JPC Document 16 Filed 07/26/21 Page 21 of 21


No.   Defendant                                           Infringing Listing                                                                                     Merchant Storefront
  1   Aoyatex Co., Ltd.                                   https://www.alibaba.com/product‐detail/Pillow‐Happy‐Nappers‐for‐Kids‐for_1600227587196                 https://aoyatex.en.alibaba.com/
  2   Baoding Mi Xiaomei Trading Co., Ltd.                https://www.alibaba.com/product‐detail/Plush‐Toys‐Sleeping‐bag‐happy‐napper_1600244496615              https://mixiaomei.en.alibaba.com/
  3   Changshu Jinguanwang Clothing Co., Ltd.             https://www.alibaba.com/product‐detail/10‐colors‐happy‐naper‐pillow‐sleeping_1600228266952             https://cncsjgw.en.alibaba.com/
  4   Changshu Yun Ao Textiles Co., Ltd.                  https://www.alibaba.com/product‐detail/Factory‐Direct‐Soft‐Skin‐friendly‐Sleeping_1600259295398        https://keevigo.en.alibaba.com/
  5   Dongguan Qide Quwan Trade Co., Ltd.                 https://www.alibaba.com/product‐detail/2021‐Stuffed‐Animal‐Happy‐Nappers‐Plush_1600255761905           https://zidtoy.en.alibaba.com/
  6   Dongguan Woodfield Baby Products Company Limited https://www.alibaba.com/product‐detail/Wholesale‐custom‐plush‐happy‐nappers‐sleeping_1600230658156        https://woodfield.en.alibaba.com/
  7   Foshan Caijie Technology Co.,Ltd                    https://www.alibaba.com/product‐detail/Children‐Cartoon‐Blanket‐Birthday‐Gifts‐Thick_1600245588740     https://caijie‐tech.en.alibaba.com/
  8   Hangzhou D&D Import And Export Co., Ltd.            https://www.alibaba.com/product‐detail/Wholesale‐Custom‐Animal‐Shark‐Unicorn‐happy_1600267252966       https://dd‐gift.en.alibaba.com/
  9   Henan Raincoming Import And Export Trading Co., Ltd https://www.alibaba.com/product‐detail/Happy‐Nappers‐Sleeping‐Bag‐Plush‐Dog_1600180939159              https://raincoming.en.alibaba.com/
 10   Jinhua Darren Trading Co., Ltd.                     https://www.alibaba.com/product‐detail/Amazon‐hot‐sell‐Stuffed‐Happy‐nappers_1600224446183             https://jhdarren.en.alibaba.com/
 11   Jinhua Hairong Import And Export Co., Ltd.          https://www.alibaba.com/product‐detail/Amazon‐hot‐sale‐Happy‐Nappers‐Children_1600252305293            https://hairongtoy.en.alibaba.com/
 12   Market Union Co., Ltd.                              https://www.alibaba.com/product‐detail/Children‐s‐Lazy‐Pajamas‐Doll‐Push_1600231657608                 https://cnmarketunion.en.alibaba.com/
 13   Nanjing Unico International Trade Co., Ltd.         https://www.alibaba.com/product‐detail/Custom‐Amazon‐Top‐Seller‐Baby‐Sleeping_1600228606313            https://unicotrade.en.alibaba.com/
 14   Nantong Opera Imp.& Exp. Co., Ltd.                  https://www.alibaba.com/product‐detail/new‐custom‐cuddly‐pillow‐animal‐plush_1600227035880             https://nantongopera.en.alibaba.com/
 15   Ningbo Champs Import & Export Co., Ltd.             https://www.alibaba.com/product‐detail/3‐in‐1‐Sleeping‐Bag‐Plush_1600205195222                         https://nbchamps.en.alibaba.com/
 16   Ningbo Migu Culture Media Co., Ltd.                 https://www.alibaba.com/product‐detail/Happy‐Nappers‐Napper‐2021‐Large‐Sleeping_1600249555566          https://migufactory.en.alibaba.com/
 17   Ningbo Pinbang Textile Co., Ltd.                    https://www.alibaba.com/product‐detail/Pillow‐Happy‐Nappers‐for‐Kids‐for_1600262637175                 https://zjsunrose.en.alibaba.com/
 18   Ningbo Youki Unite Imp& Exp Co., Ltd.               https://www.alibaba.com/product‐detail/HF‐Children‐s‐happy‐nappers‐135cm_1600257267642                 https://youki.en.alibaba.com/
 19   Peaceful (guangzhou) Import And Export Co., Ltd.    https://www.alibaba.com/product‐detail/Peaceful‐Sleeping‐Bag‐Sleep‐Sack‐Plush_1600225679657            https://peaceful.en.alibaba.com/
 20   Pingyang Ruiqiang Home Appliances Factory           https://www.alibaba.com/product‐detail/Wholesale‐Custom‐Made‐Portable‐Nappers‐Children_1600202044278   https://cn1517600441toim.en.alibaba.com/
 21   Quanzhou Sanyou Outdoor Products Co., Ltd.          https://www.alibaba.com/product‐detail/New‐happy‐nappers‐explosive‐children‐s_1600227712323            https://sanyououtdoor.en.alibaba.com/
 22   Shanghai Holley International Trading Co., Ltd.     https://www.alibaba.com/product‐detail/2021‐Hot‐Sale‐Happy‐Napp‐Large_1600211431412                    https://shholley.en.alibaba.com/
 23   Shanghai Kedi Toys Co., Ltd.                        https://www.alibaba.com/product‐detail/2021‐best‐sale‐new‐design‐hot_1600227209278                     https://cn1521073912caok.en.alibaba.com/
 24   Shanghai Swany Textile Inc.                         https://www.alibaba.com/product‐detail/Plush‐Unicorn‐Pillow‐Soft‐toy‐unicon_1600227576267              https://cnswany.en.alibaba.com/
 25   Shanghai Zhizhi Import And Export Co., Ltd.         https://www.alibaba.com/product‐detail/Wholesale‐Custom‐Animal‐Shark‐Unicorn‐happy_1600230007356       https://chinazhizhi.en.alibaba.com/
 26   Shantou Dachuang Electronic Commerce Co., Ltd.      https://www.alibaba.com/product‐detail/Amazon‐Top‐Seller‐Soft‐Toy‐Unicorn_1600231136124                https://flossy.en.alibaba.com/
 27   Shaoxing Keqiao Boyi Trading Co., Ltd.              https://www.alibaba.com/product‐detail/Wholesale‐Custom‐Animal‐Shark‐Unicorn‐happy_1600258830450       https://yuyidong.en.alibaba.com/
 28   Shenzhen Anjiyoupin Co., Ltd.                       https://www.alibaba.com/product‐detail/Cute‐Children‐s‐Doll‐Push‐Pillow_1600240847999                  https://ajyp.en.alibaba.com/
 29   Shenzhen Fealink Technology Co., Ltd.               https://www.alibaba.com/product‐detail/Soft‐Warm‐Large‐Size‐Children‐Plush_1600239360580               https://szfenglian.en.alibaba.com/
 30   Shenzhen Haizhen Jinyuan Trading Limited            https://www.alibaba.com/product‐detail/130‐50cm‐Animal‐Unicorn‐Hot‐Sale_1600264406588                  https://szallfine.en.alibaba.com/
 31   Suzhou Longfine Textiles Technology Ltd.            https://www.alibaba.com/product‐detail/Happy‐Nappers‐Wholesale‐Custom‐Animal‐Shark_1600238990135       https://longfine.en.alibaba.com/
 32   Tonglu Meilun E‐Commerce Co. , Ltd.                 https://www.alibaba.com/product‐detail/Happy‐Nappers‐Soft‐Animal‐Sleepwear‐Bag_1600238496965           https://lumeilun.en.alibaba.com/
 33   Wenzhou Hailianyan Electronic Commerce Co.,Ltd.     https://www.alibaba.com/product‐detail/sleep‐wear‐bags‐a‐happy‐nappers_1600220518787                   https://zjhly.en.alibaba.com/
 34   Wuxi Ruimanting International Trade Co., Ltd.       https://www.alibaba.com/product‐detail/Happy‐Nappers‐Explosive‐Children‐s‐Animal_1600223682583         https://rementen.en.alibaba.com/
 35   Xiamen Natrual Packing Industrial Ltd               https://www.alibaba.com/product‐detail/Baby‐Lovely‐Plush‐Soft‐Toy‐Unicorn_1600241725889                https://natrualpacking.en.alibaba.com/
 36   Xiamen Xiangbinli Trade Co., Ltd.                   https://www.alibaba.com/product‐detail/Baby‐Lovely‐Plush‐Soft‐Toy‐Unicorn_1600228712525                https://xiangbinli.en.alibaba.com/
 37   Yangzhou Guan Yue Houseware Co., Ltd.               https://www.alibaba.com/product‐detail/Happy‐Nappers‐Soft‐Comfortable‐Easy‐To_1600245353729            https://yzguanyue.en.alibaba.com/
 38   Yangzhou Home Ka Crafts Ltd.                        https://www.alibaba.com/product‐detail/Happy‐nappers‐cartoon‐animal‐slipping‐bag_1600225891481         https://yortoob.en.alibaba.com/
 39   Yangzhou Jintuo Arts‐Crafts Products Co., Ltd.      https://www.alibaba.com/product‐detail/2021‐Happy‐Nappers‐Explosive‐Children‐s_1600268125761           https://yzjtcy.en.alibaba.com/
 40   Yangzhou Leshang Toys Co., Ltd.                     https://www.alibaba.com/product‐detail/Children‐Soft‐Comfortable‐Sleeping‐Bag‐with_1600266440169       https://yzlswj.en.alibaba.com/
 41   Yangzhou Yurui Household Products Co., Ltd.         https://www.alibaba.com/product‐detail/Ready‐Goods‐To‐Ship‐Wholesale‐Happy_1600249497104               https://creativetoy.en.alibaba.com/
 42   Yangzhou Zhongxi Plush Toys Gift Co., Ltd.          https://www.alibaba.com/product‐detail/Plush‐Animal‐Toy‐Happy‐Nappers‐Plush_1600162977430              https://yzzxwj.en.alibaba.com/
 43   Yiwu Muchuang Crafts Co., Ltd.                      https://www.alibaba.com/product‐detail/Happy‐Nappers‐2021‐Wholesale‐Portable‐Happy_1600233899270       https://frenziedguy.en.alibaba.com/
 44   Yiwu Niuluo Trade Firm                              https://www.alibaba.com/product‐detail/Super‐Quality‐Baby‐Happy‐Nappers‐Pillow_1600213247833           https://marcsun.en.alibaba.com/
 45   Yiwu Qixiao Commerce Co., Ltd.                      https://www.alibaba.com/product‐detail/Happy‐Nappers‐Pillow‐Sleepy‐Sack‐Comfy_1600260050391            https://sevenowl.en.alibaba.com/
 46   Yiwu Roewe Crafts Co., Ltd.                         https://www.alibaba.com/product‐detail/2021‐Happy‐Nappers‐135cm‐Children‐Soft_1600155589562            https://ohyestrade.en.alibaba.com/
